Kruse, J. (dissenting) :
The covenant or condition in the deed to Conover required him to remove his canning plant and manufactory .and all buildings, machines, machinery, tools, implements, appliances, apparatus and fixtures used or. kept for use in connection therewith and erect the same on the lands in controversy ; also in good faith run and operate the same as a canning and preserving factory or some other manufacturing enterprise upon said premises- that will utilize said buildings erected thereon for and during the period of ten years from August 1, 1901.
Conover removed the buildings, erected the same upon the lands and operated the same until they were Substantially destroyed by fire, which occurred before the expiration of the ten-year period. It is not claimed that such destruction was through the fault of Con-over or that there was any insurance on them to make the loss good.
I think, under the circumstances, there was no breach, and, therefore, no forfeiture. I think he was not required to rebuild. Conditions subsequent are not favored and are strictly construed. Beyond that I am inclined to the opinion that there are other difficulties in the way of the plaintiffs’ right to maintain the action. I,, therefore, vote for reversal.
Robson, J., concurred.
Judgment affirmed, with costs.